Citation Nr: 0815143	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  01-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to extraschedular consideration for right 
knee degenerative arthrosis, status post arthroscopies (right 
knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The appeal was remanded by the Board 
for further development in June 2005 and November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A July 2001 letter from a representative of the United States 
Postal Service (USPS) shows that the veteran was employed as 
a mail handler from November 1983 to June 2001, at which time 
he took Disability Retirement.  A December 2000 medical 
certificate states that the veteran has osteoarthritis, 
mechanical derangement of both knees, a right knee 
disability, and a back disorder.  A May 2001 USPS examination 
recommends the veteran for disability retirement, but does 
not state which disability or disabilities render the veteran 
disabled for employment purposes.  The USPS decision to allow 
disability retirement is not included.  This decision should 
be obtained, as it will assist VA in determining whether an 
extraschedular rating for the right knee disability is 
warranted.

Per the Board's November 2006 remand instructions, the 
veteran was provided with additional Veterans Claims 
Assistance Act of 2000 notice in January 2007.  That letter 
provided the veteran with notice appropriate for an increased 
rating claim, but no information appropriate for a claim for 
an extraschedular rating.  Proper notice is still needed.  
See Stegall v. West, 11 Vet. App. 268 (1998). 



Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an extraschedular rating for his 
right knee disability, including evidence 
of frequent hospital care for its 
treatment, or evidence that his right 
knee disability, alone, has resulted in a 
marked interference with employment.  38 
C.F.R. § 3.321(b)(1) (2007).  The veteran 
must also be advised that employment 
records, to include records regarding 
disability retirement and statements from 
current or former supervisors and co-
workers, would be relevant with respect 
to whether an extraschedular rating is 
warranted.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, particularly evidence showing 
his right knee disability interferes 
with his employability or requires 
frequent hospital care.

3.  USPS records relating to the 
veteran's disability retirement, 
particularly the official decision 
allowing disability retirement, should 
be associated with the claims file.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



